Davidson | Fink Glenn M. Fjermedal

Attorneys at Law Partner

September 17, 2020

VIA ECF AND EXPRESS MAIL 2

Hon. Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Goonewardena vs. Forster & Garbus, LLP, et al.
E.D.N.Y. Case No. 18-CV-00029-MKB-ST

Dear Judge Tiscione:

Our office represents Defendants Forster & Garbus, LLP (“F&G”), Amy Gavlik,
Ronald Forster, Mark Garbus, Edward Klein, and Joel Leiderman (collettively,
“Defendants’) in the above-captioned matter. This letter serves as pro se Plaintiff Prasanna
Goonewardena and Defendants’ (collectively, the “Parties’”) joint letter requesting that
Your Honor so order and allocute all the terms and conditions of the fully executed
settlement agreement in the above-referenced matter which attaches four related state court
settlements and stipulations of dismissal with prejudice in NCSLT 2007-4 y.
Goonewardena, index no. 76/13 (Sup. Ct., Queens Cnty.); NCSLT 2007-4 y.
Goonewardena, index no. 80/13 (Sup. Ct., Queens Cnty.); NCSLT 2007-1 y.
Goonewardena, index no. 40760/12 (Civil Ct. Queens Cnty); NCSLT 2007-2 vy.
Goonewardena, index no. 40779/12 (Civil Ct., Queens Cnty.) (collectively, the “State
Court Actions’’). I attach the fully executed Federal settlement agreement and release and
attached State Court settlement agreements and stipulations of dismissal with prejudice for
Your Honor’s consideration.

The Parties highlight the following terms and conditions of this global settlement:
(1) upon the execution of the settlement and release agreement, Defendants are to pay
Plaintiff $3280.00 within 15 days after receipt of the same ; (2) upon the execution of the
settlement and release agreements in the two Queens County Supreme Court actions,
Defendant F&G agrees to execute and file Stipulations of Discontinuance with Prejudice
forever dismissing these actions; (3) the Parties agree that F&G shall execute and file
Stipulations of Discontinuance with Prejudice dismissing the two Queens County Civil
Court actions; (4) that Plaintiff and his heirs successors and assigns shall forever release
Defendants and their respective parent, subsidiary, and affiliate corporations and their
partners, employees, representatives, agents, attorneys, accountants and representatives as
well as those of Defendants’ clients National Collegiate Student Loan Trust 2007-1, 2007-
2, 2007-3 and 2007-4, Delaware Statutory Trusts, and their respective shareholders,

 

28 East Main Street, Suite 1700 | Rochester, New York 14614 | 585-546-6448 | davidsonfink.com
gfiermedal@davidsonfink.com | direct phone 585-756-5950 | fax 585-784-8908
directors, officers, employees, representatives, agents, specifically including Transworld
Systems, Inc. and U.S. Bank National Association, employees, attorneys, accountants and
representatives from any and all obligations, liabilities, damages, claim, causes of‘action,
losses, damages, costs and expenses, and attorneys’ fees of every kind and nature, in law
or equity, whether the facts on which the same have been based are known or unknown,
which the Plaintiff ever had, now has, or hereafter may have, for, on account of, or by any
reason of any transaction, occurrence, omissions, relationship, matter, cause or thing to the
extent they relate to the State Court and Federal Lawsuits; and (5) that Defendant F&G
shall make all efforts not to collect on or bring suit on any consumer accounts in Plaintiff's
name with a specific notice provision to my office and Defendant F&G’s partners to allow
F&G to close any such collection efforts with a bar upon Plaintiff from bringing any
complaints, affidavits, arbitrations or proceedings against F&G and partners and
employees provided notice is given and F&G ceases all collection efforts.

The settlement of the State and Federal actions are meant to be binding upon all
signatories of the Federal and State Court settlement agreements including Prasanna
Goonewardena, Amy Gavlik, Ronald Forster, Mark Garbus, Edward Klein, Joel
Leiderman, F&G and its attorneys, employees and NCSLT clients and its agents
Transworld Systems, Inc. and U.S. Bank National Association as well as my law office.
The Parties further understand these settlement agreements are intended to resolve their
entire disagreement forever and that that no claims can be made against each other going
forward for any reason other than what is provided for in Section 15 of the Federal
settlement agreement and release. The Parties all verify that their notarized signatures are
their own and that they executed the settlement agreements and releases in the form
attached hereto with this letter. In order to memorialize these global settlements of the
Federal and State Court lawsuits, we respectfully ask that Your Honor so order the entire
terms and conditions of the attached Federal settlement agreement and release after my
signature block to be allocuted as part of the record in this proceeding.

The Parties thank Your Honor for all of your efforts to procure a final, global
resolution of the Federal and State Court lawsuits.

Respectfully submitted,

/s/ Glenn M. Fjermedal

DAVIDSON FINK LLP

Cc: Prasanna Goonewardena (Via ECF and E-Mail)
SETTLEMENT AND RELEASE AGREEMENT

THIS SETTLEMENT AND RELEASE AGREEMENT is made:and entered into this the _ ly?
day of 3: te Luv , 2020, by PRASANNA GOONEWARDENA, (“Plaintiff”) and FORSTER
& GARBUS, LLP (E&G"), AMY GAVLIK, RONALD FORSTER, MARK GARBUS,
EDWARD KLEIN, and JOEL LEIDERMAN (“Defendants”).

RECITALS

WHEREAS, the F&G initiated four New. York State collection lawsuits, two in the Civil
Court of the City: of New York, County of Qiteens Index No. 40760/12, and Civil Court of the City
of New York, County of Queens Index No. 40779/12, (“Civil Court Actions”) and two in the
Supreme Court of the State of New York, County of Queens Index No. 80/13, and Supreme Court
of the State of New York, County of Queens Index No. 76/13 (“Supreme Court Actions”)
(collectively, (“State Court Actions”) against Plaintiff, and

WHEREAS, the Plaintiff initiated suit against Defendant in the United. States District
Court forthe Eastern District of New York, Case No. 13-CV-6415 (the “Federal Suit #1”) which
was settled pursuant to a Settlement and Release Agreement dated January 23, 2014. As part of
that settlement, pro se Plaintiff and F&G entered. into Settlement Stipulations. for all four of the
State Court Actions;

WHEREAS, Plaintiff filed a second Federal Action against Defendants in the United
States District Court for the Eastern District of New York, Case No. 18-cv-00029 (“Federal Suit
#2"); and

WHEREAS, the Parties have agreed: to enter into a final and global resolution of their
disputes: between them in the above-referenced Federal and State Court Actions, pursuant to the
terms of this Settlement and Release Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the Recitals. and mutual covenants contained in
this Settlement and Release Agreement and. other good and valuable consideration, the Parties
agree as follows:

1. Payment. Upon the execution of this Settlement and Release Agreement,
Defendants shall pay to pro se Plaintiff the amount of $3,280.00 to be paid within fifteen (15)
days after receipt of the fully executed Settlement and Release Agreement.

2.. Dismissal of Supreme Court Actions. Upon execution of the Settlement and.
Release Agreement from each of the State Court Supreme Court Actions attached hereto as
Exhibits “A” and “B”, Defendant F&G shall execute and file Stipulations of Discontinuance with
Prejudice attached liereto as Exhibits “C” and “D”. .

 
3 Dismissal of Civil Court Actions. The Parties confirm that of F&G shall execute
and file Stipulation of Discontinuance with Prejudice attached to as Exhibits “E” and “F”.

4. Plaintiff's Release. Prasanna Goonewardena, and his respective heirs, successors,
and assigns, hereby releases and.discharges Defendants and their respective parent, subsidiary,
and affiliate corporations and their respective partners, employees, representatives, agents,
attorneys, accountants and representatives and their respective heirs, successors, and assigns,
from any and all obligations, liabilities, damages, claims, causes of action, losses, damages,
costs, expenses, and attorneys’ fees of every kind and nature, in law or in equity, whether the
facts on which the same may be based are not known or unknown, which the Plaintiff ever had,
now has, or hereafter may have, for, on account of, or by any reason of any action, transaction,
occurrence, omissions, relationship, matter, cause or thing to the extent that they relate to the
State Court Actions and this Federal Lawsuit. Prasanna Goonewardena and his respective heirs,
successors, and assigns, further releases and discharges National Collegiate Student Loan Trust
2007-1, 2007-2, 2007-3 and 2007-4, Delaware Statutory Trust(s) and their respective parent,
subsidiary, and affiliate corporations and theit respective shareholders, directors, officers,
employees, representatives, agents (Transworld Systems, Inc. and U.S, Bank National -
Association), employees, attorneys, accountants and: representatives and their respective heirs,
successors and assigns, from any and all obligations, liabilities, damages, claims, causes of
action, losses, damages, costs, expenses, and.attorneys' fees of every kind and nature, in law or in
equity, whether the facts on which the same may be based are not known or unknown, which the
Plaintiff ever had, now has, or hereafter may have, for, on account of, or by any reason of any
action, trarisaction, occurrence, omissions, relationship, matter, cause or thing. to the extent that
they relate to the State Court Actions and this Federal Lawsuit.

5. No Admission of Liability. The Parties understand and agree that this Settlement
and Release Agteemenit is a comprotnisé of actual and possible disputes and claims, known or
unknown, and is. not to be construed as an admission of liability on the part of any party. The
Parties hereby expressly: deny liability or responsibility for all such claims.

6. Accord and Satisfaction. This Settlement and Release Agreement is an accord
and satisfaction of all of the obligations and claims between the Parties in the Action. This
Settlement and Release Agreement is executed voluntarily and each. party was represented by
counsel and has read and understands its contents.

7 Acknowledgement. The Parties represent that they have had adequate
opportunity to consider the terms of this Settlement and Release Agreement, and that this
Settlement and Release Agreement is being entered into of their own free will, and not based on
any coercion or-inducements made by the other patty.

8. Governing Law. This Settlement and Release Agreement shall be enforced and
interpreted according to the laws. of the State of New York excluding any choice of law rule,
which would direct the application of the law of any other jurisdiction.

 
9, Entire Agreement, This Settlement and Release Agreement is a full settlement
of the Action and contains the entire Settlement and Release Agreement of the Parties and
supersedes all previous. and contemporaneous Settlement and Release Agreements, negotiations
and understandings, whether written or oral. This Settlement and Release Agreement may be
modified only by a written Settlement and Release Agreement, signed by the Parties, expressly
modifying this Settlement and Release Agreement.

10. Negotiated Settiement and Release Agreement. This Settlement and Release
Agreement has been negotiated between the Parties. In the event of any dispute over the
interpretation of this Settlement and Release: Agreement, there shall be no rule of construction
requiring that the Settlement and Release Agreement be construed in favor of or against either of
the Parties.

11. Payment of Costs and Fees. Each side shall bear its own costs and expenses.

12, Confidentiality. The Parties to this Settlement and Release Agreement, and their
respective counsel, shall not disclose the terms of this. Settlement and Release Agreement to a
third party (other than attorneys, tax preparers, accountants, or other business professionals who
may require the information in order to provide their services or perform their duties to either
party) unless ordered by a court of law, The terms of this Settlement and Release Agreement
shalt remain confidential.

13. Authority. The Parties each represent and warrant that this Settlement and
Release Agreement has been properly authorized by the respective organizations, and that the
persons signing this Settlement and Release Agreement on their behalf are duly authorized to do
50.

14. Counterparts. This Settlement and Release Agreement may be signéd in
counterparts, and facsimile signatures are acceptable.

15. No Further Collection Efforts By F&G Against Plaintiff. Defendant F&G shall
make all efforts not to collect.or file suit on any consumer accounts. in the name of the Plaintiff.
To the extent the Plaintiff receives any communications from F&G on any consumer accounts
going forward, Plaintiff will immediately contact Glenn Fjermedal, Esq. at Davidson Fink LLP
at 28 East Main Street, Suite 1700, Rochester, New York 14614 and ‘one of the Defendant firm
partners, Mark A, Garbus, Esq. or Ronald Forster, Esq. at 60 Motor Parkway, Commack, New
York 11725, by written notification by Certified Mail Return Receipt Requested, to advise of
such collection efforts. Plaintiff shall permit F&G and its attorneys reasonable time to cease and
close any such collection efforts. Plaintiff further agrees that he will not file any claims,
complaints, affidavits, arbitrations or proceedings with any regulatory or administrative agency
against F&G and its attorneys, provided that upon notice to Glenn Fjermedal and a partner, that
they cease their collection efforts. The notice must be provided per the manner set forth above

 
IN WITNESS WHEREOF, the Parties have executed this Settlement and Release
Agreement under seal as of the date first written above.

  
   

DONEWARDENA

     
 

Sworn to before me thi BI
NO. 01306386154

Pdidh iad “fe
i; GC ALEX H JOSEPH
teh —a-
. f; Ai} figs Mf
iit Toland Siete a AY. tied in Kings County

Notary Public « State of New Yark
_ My Commission Expires Jan 22, 2023

    

 
 

 

Sworn to before me this ff. AMY GAVLIK
la SEROURY EUG StS YORK : Mn
7°" QUALIFIED IN SUFFOLK COUNTY
COMMISSION EXPIRES JUNE 20, 20c22°%
RONALD FORSTER

Sworn to before me this t/

  
 

 

 

 
  

MS
“fF SOTARY PUBLIC, ae OF NEW YORK
CUAL iN at COUNTY

SIB020559
comnset oN EXPIRE NE 20, 20.22
Sworn to before ssi pp Suu Se
, 2020.

 
  
 

 

 

bias Pies Sis
GUiLED IN SUFOLK couNTe®

NO, 0181502955
cous EXPIRES JUNE 28, 20. cgQEDWARD KLEIN

Sworn to before me this / A S
“—, ee of SAMANTHA ‘Aue (

 
 
 
 

 

; ” NOTARY PUB Lic, §

ppapute-gzat- QUALIFIED IN SUFFOLK COUNTY
REG. NO, 01815020859

COMMISSION EXPIRES JUINE 20, 20°52,

JOEL LEIDERMAN
Swom to before me this tote )
Bolom bas, , 2020. Sh
pm Nara

SAMANTHA M. SIMMS
NOTARY PUBLIC, STATE OF NEW YORK
QUALEIED IN eats COUNTY

6.018150
COMMISSION EXPIRES UNE 22 20.2r¢ AX

  
 
  

 
- Sworn to before me this //
day ot Yofenby » 2020.

 

Sworn to, befo east Sunt i New YORK .
aay of 4 stil Hera COUNTY

x SSI0 BR “UNE 20, 20202
_

SSANDRA R. LO

Notary Public TY PUBLIC, State of New York
. : NOT ralified in Monroe C County

Reg, No. 01L06390686
Commssion Ex Expires April 22,

SO ORDERED

 

HON. STEVEN L. TISCIONE

 

 

 

20 2

  

 
Case 1:18-cv-00029-ST Document 41 Filed 09/18/20 Page 8 of 31 PagelD #: 539

~ EXHIBIT A

 
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

NATIONAL COLLEGIATE STUDENT LOAN
TRUST 2007-4, A DELAWARE STATUTORY

TRUST(S), ,
Plaintiff(s), SETTLEMENT AND
RELEASE AGREEMENT
~against-
Index No.: 80/13
PRASANNA GOONEWARDENA,

Forster & Garbus Acct. No.:
MS70000060672
Defendant(s).

 

IT IS HEREBY STIPULATED-AND AGREED, by and between Plaintiff attorney. and Defendant attorney
that:

\
I. Defendant consents to the:jurisdiction of the Court.

2, Defendant hereby withdraws the answer and waives any and all offsets, defenses and/or
counterclaims with prejudice.

3. Pursuant to CPLR § 8020(d), it is the Defendant’s obligation to file the within stipulation of
settlement, it-shall, however, be filed by the Plaintiff.

A, This action is now resolved and the attached stipulation of discontinuance of this action with
prejudice shall be filed with the court. This stipulation is in settlement of this action only and only against the
Defendant signing this. stipulation.

5. Release of Claims: Defendant releases-and discharges National Collegiate Student Loan Trust 2007-
4, a Delaware Statutory Trust(s) and its respective current and former predecessors, successors, parents, affiliates,
subsidiaries, and all of the aforementioned respective agents (Transworld Systems, Inc. and U.S. Bank National
Association), employees. officers, directors, shareholders, attorneys (Forster & Garbus, LLP.) and its. partners and
employees, collection agencies, credit reporting agencies and vendors (the “Releasees”) from all claims of any kind
(including any claims for damages, interest, fees and/or aitotney’s fees) that he may have with respect to the student
foan with account number |729/003-001000, or any ‘other matters between Defendant and Releasees, including
without limitation, all claims that were asserted or could have been asserted in the Litigation as of the date of this
Agreement. Defendant further agrees that he wilt not file any claims, complaints, affidavits, arbitrations, or
proceedings with any regulatory or administrative agency with respect to the matters released in this Agreement
against any of the aforementioned, and any such claims, complaints, affidavits, arbitrations or proceedings filed prior
to the execution of this Agreement shall promptly be dismissed or withdrawn. This Agreement is intended to resolve
forever this entire disagreement between Defendant and Releases.

6. Facsimile signatures shall be deemed original for purposes of this settlement stipulation only.

 
1 This Settlement Agreement and Release is an exhibit to the Settlement and Release Agreement so
ordered by Hon. Steven L. Tiscione in the Prassana Goonewardena v. Forster & Garbus, LLP et al. case in the
Eastem District of New York (Civil Case No. §8-ov-00029) which reflects the final resalution of this matter going
forward and jhat Defendant Pro Se cannot seek any further relief against the released parties.

Dated; 7 ( L gD

By:

Prasanna Goonewardena
Defendant Pro Se

24734A 77 Crescent

Apt. A

Bellerose, New York 11426

FORSTER & GARBUS, LLP
As Attorneys for the Plaintiff

  

 

60 Motor Parkway /
PO Box 9030

Commack, New York 11725

(631) 393-9400

(PLEASE NOTE THAT WE ARE REQUIRED, UNDER FEDERAL LAW, TO ADVISE YOU THAT WE ARE DEBT COLLECTORS
AND ANY INFORMATION WE OBTAIN WILL BE USED IN ATTEMPTING TO COLLECT THIS DEBT.)
RELEASE AGREEMENT

I PARTIES

This Settlement Agreement and Release of Liability (“Agreement”) is entered into this

3! day of Assi Ch , 2020 by and between National Collegiate Student Loan Trust 2007-
, a Delaware Statutory Trust(s) (“NCT") and Prasanna Goonewardena (“Defendant”), referred to

collectively as “the Parties”.

IL RECITALS

A. On or about January 3, 2013 NCT filed an action regarding the student loan
account 1729/003-001000 (the “Account”), captioned National Collegiate Student Loan Trust
2007-4, a Delaware Statutory Trust(s) v. Prasanna Goonewardena, in the Supreme Court of the
State of New York, County of Queens, Case No.; 80/13 (“Complaint”). The Complaint alleged
the Defendant became indebted to NCT (the “Allegations") regarding the Account.

B. On or about January 23, 2014, the Parties entered into a Settlement Stipulation
and Release Agreement and presently owes $2,040.00 under said Stipulation.

C. The Parties hereto wish to resolve all the disputes between them, asserted or
unasserted, related to the Account, and the Action without admissions of any liability by either

party.
I, AGREEMENT

NOW THEREFORE, in consideration of these promises and the mutual covenants set forth
herein and for valuable and mutual consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows in order to avoid the costs and uncertainties of further

litigation:

1. Recitals; The foregoing recitals are confirmed as true and correct and are
confirmed by the Parties as true and correct and are incorporated herein by reference. The
recitals are a substantive and contractual part of this Agreement.

 

2. Dismissal of Action with Prejudice. Upon execution of this Release Agreement,
NCT, through its counsel, shall execute and file a Stipulation of Discontinuance with Prejudice

attached hereto as Exhibit “A”.

3. Release of Defendant, In consideration of the promises contained herein, the
Defendant hereby releases and forever discharges, on Defendant's behalf and on behalf of all of
Defendant's agents, assigns, heirs, successors, servants and representatives including attorneys,
do hereby release, acquit and forever discharge NCT and all of its affiliates, parents, and/or
subsidiary corporations, account servicers and sub-servicers, including but not necessarily

limited to Transworld Systems, Inc. ("TSI") and U.S, Bank National Association, their
representatives, managing partners, officers, directors, shareholders, employees, agents, assigns,
predecessor or successors, servants, insurers, licensees, and representatives including attorneys
(“Forster & Garbus"), together with any and all other persons who are or might be liable from
any and all known or unknown claims, demands and causes of action of any sort and all
damages, in equity or contract, which Defendant now or hereafter can, shall or may have relating
to or assertable in connection with the Account or the Action ("Released Matters”).

4, Settlement Not an Admission, This Agreement, and any negotiations or

proceedings connected with it, shall not in any event constitute or be construed as, or be deemed
to be evidence of any admission of or concession of any wrongdoing by either party hereto.

5. Representation. The Parties represent and warrants that the Parties have not sold,
transferred, conveyed, assigned, or otherwise disposed of any right, title or interest in any of the
Released Matters herein to any person or entity, and that the Parties are not aware of any other
person or entity who may have or who has asserted or can assert a right, title, or interest in any of
the Released Matters covered by this Agreement. The Parties further affirms that they are fully
capable of executing this Agreement and understands its contents.

6. Confidentiality. The terms of this Settlement Agreement and any and all facts
related to the Released Matters, and the negotiations leading hereto are confidential. The Parties
agree not to disclose the terms of this Settlement Agreement and any facts related to the Released
Matters or the negotiations leading hereto to any person except as may be necessary for the
preparation of financial statements or tax returns, or an may be required by law, or by valid Order
of Court. If any Party or person acting on behalf of a Party hereto receives an inquiry about this
Agreement, such Party will respond only that "the matter has been resolved." Nothing in this
Agreement shall, however, be deemed to interfere with each Party's obligation to report
transactions with appropriate governmental, taxing and/or registering agencies or Court Order.

7, Validity of Agreement. Should any clause, sentence, paragraph or other part of
this Agreement be finally adjudged by any court or competent jurisdiction to be unconstitutional,
invalid or in any way unenforceable, such adjudication shall not affect. impair, invalidate or
mollify the remainder of the Agreement, but shall affect only the clause, sentence, paragraph or

other parts so adjudged.

8. Signing in Counterparts, This Agreement may be signed in Counterparts, each
of which shall be deemed an original, but all of which together constitute one and the same

Agreement.

9. Costs and Fees, Each party agrees to bear the expenses of its own attorney's fees
and costs in connection with the matters addressed herein.

10. Fees, The Parties will bear their own respective attorney's fees, expenses and
costs.in connection-with.the preparation of this Agreement and the Lawsuit. If any litigation is
instituted for the purpose of enforcing or interpreting any provision of this Agreement, the
prevailing party or parties, as determined by the trier of fact having jurisdiction thereof, shall be
entitled to recover, in addition to all other relief, an amount equal to all reasonable attorney's
fees, costs and expenses.

11. Agreement Pertains Only to the Released Matters, This Agreement pertains

only to the Released Matters defined above and nothing in this Agreement shall be deemed or
construed as a modification of or a release of or from any other accounts, agreements, debts,
loans, promissory notes, mortgages, security agreements, contracts, liabilities, or obligations the
parties now have or may have in the future (or any one of them, or any combination of them) that
are not specifically and expressly described in detail in this Agreement.

12, Release of Unknown Claims, The Parties intend that, in executing this Agreement
and doing the acts called for herein, that this Agreement constitutes a full and final accord and

satisfaction and settlement of and a bar to each and every item hereby released. In connection with
such waiver, the Parties acknowledge that they are aware that they may hereafter discover facts
different from or in addition to the facts they now know or believe to be true.

13. Agreement Fully Read and Understood, The Parties: (a) have read this
Agreement carefully; (b) obtained the advice of legal counsel, or have voluntarily elected not to do
so; and (c) are fully informed of the content and meaning of this Settlement Agreement and
Release. The Defendant is executing this negotiated Settlement Agreement and Release voluntarily

and not under duress of any kind.

IN WITNESS WHEREOF, the Parties hereto evi
this Agreement as of the day and year first below wripé

 

        
    
 

Date Executed: -o ;
Defendant Pro Se

Printed Name: Prasanna Goodewardena

Transworld Systems, Inc., On Behalf of
NATIONAL COLLEGIATE STUDENT LOAN
TRUST 2007-4, A DELAWARE STATUTORY

TRUST(S) a
Date Executed: GLAOCARD By: Taco lbs fe Co

Ze :
Printed Name: Pacadley Ls\y.
Title: > ‘ cack ot or orn coxyond
Case 1:18-cv-00029-ST Document 41 Filed 09/18/20 Page 14 of 31 PagelD #: 545

EXHIBIT B

 
SUPREME COURT OF THE STATE OF NEW YORK.
COUNTY OF QUEENS.

 

NATIONAL COLLEGIATE STUDENT LOAN
TRUST 2007-4, A DELAWARE STATUTORY

TRUST(S),
Plaintiff(s), , SETTLEMENT AND
RELEASE AGREEMENT
-against-
Index No.: 76/13
PRASANNA GOONEWARDENA,

Forster & Garbus Acet. No.:
MS70000060673
Defendant(s).

 

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff attorney and Defendant attorney
that:

1, Defendant consents to-the jurisdiction of the Court.

2. Defendant hereby withdraws the answer and waives any and all offsets, defenses and/or
counterclaims with prejudice.

3. Pursuant to CPLR § 8020(d), it is the Defendant’s obligation to file the within stipulation of
settlement, it shall, however, be filed by the Plaintiff.

4, This action: is: now resolved and the attached stipulation of discontinuance of this action with
prejudice shall be filed with the court. This stipulation is in settlement of this action only and only against the
Defendant signing this stipulation.

5. Release of Claims: Defendant releases.and discharges National Collegiate Student Loan Trust 2007-
4, a Delaware Statutory Trust(s) and its respective current and former predecessors, successors, parents, affiliates,
subsidiaries, and. all of the aforementioned respective agents (Transworld Systems, Inc. and U.S. Bank National
Association), employees, officers, directors, shareholders, attorneys (Forster & Garbus, LLP:)-and its partners and
employees, collection agencies, credit reporting agencies and veadors (the “Releasees”) from all claims of any kind
(including any claims for damages, interest, fees and/or attorney's fees) that he may have with respect to the student
“loan 1729/004-001000, or any other matters between Defendant and Releasees, including without limitation, all
claims that were asserted or could have been asserted in the Litigation as of the date of this Agreement. Defendant
further agrees that fie will not file any claims, complaints, affidavits, arbitrations, or proceedings with any regulatory
or administrative agency with respect to the matters released in this Agreement against any of the aforementioned,
and any such claims, complaints, affidavits, arbitrations or proceedings filed prior to the execution of this Agreement
shall promptly be dismissed or withdrawn. This Agreement is intended to tesolve. forever this entire disagreement
between Defendant and Releasees.

6. Facsimile signatures shall be deemed original for purposes of this settlement stipulation only.

 

sanenttne sao:
7. This Settlement Agreement and Release is an exhibit to the Settlement and Release Agreement so
ordered by Hon. Steven L. Tiscione in the Prasanna Goodwarden v, Forster & Garbus, LLP, el al, case in the Eastern
District of New York (Civil Case No. 18-cv-00029) which reflects a final resolution of this matter going forward and
that Defendant Pro Se cannot seek any further relief against the released parties.

Dated: yi / ( / od FORSTER & GARBUS, LLP
/ As Attorneys for the Plaintiff

KiRweds- MM We AW

 

 

 

 

Prasanna Goonewardena
Defendant Pro Se 60 Motor Park
24734A 77" Crescent PO Box 9030
Apt.A Commack, New York 11725
Bellerose, New York 11426 {631} 393-9400
SO ORDERED:
Hon.

 

(PLEASE NOTE THAT WE ARE REQUIRED, UNDER FEDERAL LAW, TO ADVISE YOU THAT WE ARE DEBT COLLECTORS
AND ANY INFORMATION WE OBTAIN WILL BE USED IN ATTEMPTING TO COLLECT THIS DEBT.)
RELEASE AGREEMENT

L PARTIES

. This Settlement Agreement and Release of Liability (“Agreement”) is entered into this
3S day of uS , 2020 by and between National Collegiate Student Loan Trust 2007-

4, a Delaware Statutory Trust(s) (“NCT”) and Prasanna Goonewardena (“Defendant”), referred to
collectively as “the Parties”.

If. RECITALS

A. On or about January 8, 2013 NCT filed an action regarding the student loan
account 1729/004-001000 (the “Account”, captioned National Collegiate Student Loan Trust
2007-4, a Delaware Statutory Trust(s) v. Prasanna Gooewardena., in the New York Supreme
Court of Queens, Index No.: 76/13 (“Complaint”). The Complaint alleged the Defendant
became indebted to NCT (the “Allegations”) regarding the Account.

B. On or about January 23, 2014, the Parties entered into a Settlement Stipulation
and Release Agreement and presently owes $2,040.00 under said Stipulation.

Cc. The Parties hereto wish to resolve all the disputes between them, asserted or
unasserted, related to the Account, and the Action without admissions of any liability by either

party.
Wi. AGREEMENT

NOW THEREFORE, in consideration of these promises and the mutual covenants set forth
herein and for valuable and mutual consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows in order to avoid the costs and uncertainties of further

litigation:

1. Recitals: The foregoing recitals are confirmed as true and correct and are
confirmed by the Parties as true and correct and are incorporated herein by reference. The
recitals are a substantive and contractual part of this Agreement.

 

2 Dismissal of Action with Prejudice. Upon execution of this Release Agreement,
NCT, through its counsel, shall execute and file a Stipulation of Discontinuance with Prejudice

attached hereto as Exhibit “A”.

3. Release of Defendant, In consideration of the promises contained herein. the
Defendant hereby releases and forever discharges, on Defendant's behalf and on behalf of all of
Defendant's agents, assigns, heirs, successors, servants and representatives including attorneys,
do hereby release, acquit and forever discharge NCT and all of its affiliates, parents, and/or
subsidiary corporations, account servicers and sub-servicers, including but not necessarily
limited to Transworld Systems. Inc. ("TSI") and U.S. Bank National Association, their
representatives, managing partners, officers, directors, shareholders, employees, agents, assigns,
predecessor or successors, servants, insurers, licensees, and representatives including attorneys
(“Forster & Garbus"), together with any and all other persons who are or might be liable from
any and all known or unknown claims, demands and causes of action of any sort and all
damages, in equity or contract, which Defendant now or hereafter can, shall or may have relating
to or assertable in connection with the Account or the Action ("Released Matters").

4. Settlement Not an Admission. This Agreement, and any negotiations or
proceedings connected with it, shall not in any event constitute or be construed as, or be deemed

to be evidence of any admission of or concession of any wrongdoing by either party hereto.

5. Representation, The Parties represent and warrants thet the Parties have not sold,
transferred, conveyed, assigned, or otherwise disposed of any right, title or interest in any of the
Released Matters herein to any person or entity, and that the Parties are not aware of any other
person or entity who may have or who has asserted or can assert a right, title, or interest in any of
the Released Matters covered by this Agreement. The Parties further affirms that they are fully
capable of executing this Agreement and understands its contents.

6. Confidentiality. The terms of this Settlement Agreement and any and all facts
related to the Released Matters, and the negotiations leading hereto are confidential. The Parties
agree not to disclose the terms of this Settlement Agreement and any facts related to the Released
Matters or the negotiations leading hereto to any person except as may be necessary for the
preparation of financial statements or tax returns, or an may be required by law, or by valid Order
of Court. If any Party or person acting on behalf of a Party hereto receives an inquiry about this
Agreement, such Party will respond only that "the matter has been resolved," Nothing in this
Agreement shall, however, be deemed to interfere with each Party's obligation to report
transactions with appropriate governmental, taxing and/or registering agencies or Court Order.

4. Validity of Agreement. Should any clause, sentence, paragraph or other part of
this Agreement be finally adjudged by any court or competent jurisdiction to be unconstitutional,
invalid or in any way unenforceable, such adjudication shall not affect, impair, invalidate or
mollify the remainder of the Agreement, but shall affect only the clause, sentence, paragraph or

other parts so adjudged.

8. Signing in Counterparts, This Agreement may be signed in Counterparts, each
of which shall be deemed an original, but all of which together constitute one and the same

Agreement.

9. Costs and Fees, Each party agrees to bear the expenses of its own attorney's fees
and costs in connection with the matters addressed herein.

10. Fees, The Parties will bear their own respective attorney's fees, expenses and
costs in connection with the preparation of this Agreement and the Lawsuit. If any litigation is
instituted for the purpose of enforcing or interpreting any provision of this Agreement, the
prevailing party or parties, as determined by the trier of fact having jurisdiction thereof, shall be
entitled to recover, in addition to all other relief, an amount equal to all reasonable attorney's
fees, costs and expenses.

11, Agreement Pertains Only to the Released Matters, This Agreement pertains
only to the Released Matters defined above and nothing in this Agreement shall be deemed or

construed as a modification of or a release of or from any other accounts, agreements, debts,
loans, promissory notes, mortgages, security agreements, contracts, liabilities, or obligations the
parties now have or may have in the future (or any one of them, or any combination of them) that
are not specifically and expressly described in detail in this Agreement.

12, Release of Unknown Claims, The Parties intend that, in executing this Agreement
and doing the acts called for herein, that this Agreement constitutes a full and final accord and
satisfaction and settlement of and a bar to each and every item hereby released. In connection with
such waiver, the Parties acknowledge that they are aware that they may hereafter discover facts
different from or in addition to the facts they now know or believe to be true.

13. Agreement Fully Read and Understood. The Parties: (a) have read this
Agreement carefully; (b) obtained the advice of legal counsel, or have voluntarily elected not to do
so; and (c) are fully informed of the content and meaning of this Settlement Agreement and
Release. The Defendant is executing this negotiated Settlement Agreement and Release voluntarily

and not under duress of any kind.
IN WITNESS WHEREOF, the Parties hereto aa . greement and have executed

 

this Agreement as of the day and year first below written:

Date Executed: Srug, wl 4\ 1O2p an fA wa
Defendant Pro Se

Printed Name: Prasanna Goodewardena

 

Transworld Systems, Inc., On Behalf of
NATIONAL COLLEGIATE STUDENT LOAN
TRUST 2007-4, A DELAWARE STATUTORY

TRUST(S) “

Date Executed: Aliglazad By: Deadly PZ
Printed Name: cod lent Lie.

Title: Ds Ce ox ot or a> a ceXignd
Case 1:18-cv-00029-ST Document 41 Filed 09/18/20 Page 20 of 31 PagelD #: 551

EXHIBIT C

 

 
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

X Index No. 00080/13
NATIONAL COLLEGAITE STUDENT LOAN
TRUST 2007-4, A DELAWARE STATUTORY

TRUST(S),
Plaintiff,
STIPULATION
~ against - DISCONTINUING ACTION
WITH PREJUDICE.
PRASANNA GOONEWARDENA,

Defendant.
X F&G Acct. No. MS70000060672

 

iT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
Plaintiff's attomey and the Defendant pro se, that whereas no party hereto is an infant,
incompetent person for whom a committee has been appointed or conservator, and no. person: not
a party has an interest in the subject matter of the action, the above entitled action be, and the

same hereby is discontinued with prejudice, without costs to either party as against the other.

Release of Claims: The parties release and discharge one another together with their
respective heirs, beneficiaries, current and former predecessors, successors, parents, affiliates,
subsidiaries, and all of the aforementioned’s respective agents, employees, officers, directors,
shareholders, attorneys (Forster & Garbus, LLP) collection agencies, credit reporting agencies
and vendors (the “Releasees”) from all claims of any kind (including any claims for damages,
interest, fees and/or attorney’s fees) that they may have with respect to the student foan that was.
issued to Defendant bearing account number 1729/003-001000. The parties further agree that
they will not file any claims, complaints, affidavits, arbitrations or proceedings with any
regulatory or administrative agency with respect to the matters released in this Stipulation

against any of the aforementioned, and any such claims, complaints. affidavits, arbitrations or

Page L of 2

 

cereale oe nr
proceedings filed prior to the execution of this Stipulation shall promptly be dismissed or
withdrawn. This Stipulation is intended to resolve forever the entire disagreement between the
parties, with respect to the aforementioned account.

Dated: Commack, New York
August 3\_, 2020,

 
 

 

JO
#
By: Somer By: v
Prasanna Goonewardena he
Defendant Pra Se Forster & Gafbus, LLP
24734A 77th Cres, Apt A Attorneys for Plaintiff
Bellerose, NY 11426-1880 60 Motor Parkway
(718) 343-4473 P.O. Box 9030
Commack, New York 11725
(631) 393-9400

MARE Ar GALBYS
" Cae A CARB UG perme

 

Page 2 of 2
Case 1:18-cv-00029-ST Document 41 Filed 09/18/20 Page 23 of 31 PagelD #: 554

EXHIBIT D ©

 

 
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

X Index No. 00076/13
NATIONAL COLLEGAITE STUDENT LOAN
TRUST 2007-4, A DELAWARE STATUTORY

TRUSTS),
Plaintiff,
STIPULATION
- against - DISCONTINUING ACTION
WITH PREJUDICE
PRASANNA. GOONEWARDENA,
Defendant,

X F&G Acet. No. MS70000060673

 

[T IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
Plaintiff's attorney and the Defendant pro se, that whereas no party hereto is an infant,
incompetent person for whom a committee has been appointed: or conservator, and no person not
a party has an interest in the subject matter of the action, the above entitled action be, and the

game hereby is discontinued with prejudice, without costs to either party as against the other.

Release of Claims: The parties release and discharge one another together with their

respective heirs, beneficiaries, current and former predecessors, successors, parents, affiliates,
subsidiaries, and all of the aforementioned’s respective agents, employees, officers, directors,
shareholders, attorneys (Forster & Garbus, LLP) collection agencies, credit reporting agencies
arid vendors (the “Releasees”) from ail claims of any kind {including any claims for damages,
interest, fees and/or attorney’ fees) that they may have with respect fo the student loan that was
issued fo Defendant bearing account number 1729/004-001000. The parties further agree that
they will not file any claims, complaints, affidavits, arbitrations or proceedings with any
regulatory or administrative agency with respect to the matters released in this Stipulation

against any of the aforementioned, and any such claims, complaints, affidavits, arbitrations or

 

set te a ater

 
Case 1:18-cv-00029-ST Document 41 Filed 09/18/20 Page 25 of 31 PagelD #: 556

proceedings filed prior to the execution of this Stipulation shall promptly be dismissed or
withdrawn. This Stipulation is intended to resolve forever the entire disagreement between the
parties, with respect to the aforementioned account.

Dated: Commack, New York
August _2j_, 2020.

 

Nihal

Prasanna Goonewardena

Defendant Pro Se Forster & cal us, LLP
24734A 77th Cres, Apt A Attorneys for Plaintiff
Bellerose, NY 11426-1880 60 Motor Parkway
(718) 343-4473 P.O. Box 9030

Commack, New York 11725
(631) 393-9400

oy PML A GMO yarn

 
Case 1:18-cv-00029-ST Document 41 Filed 09/18/20 Page 26 of 31 PagelD #: 557

EXHIBIT E

 
CIVIL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS
X = Index No. 040779/12

 

NATIONAL COLLEGAITE STUDENT LOAN
TRUST 2007-2, A DELAWARE STATUTORY

TRUST(S),
Plaintiff,
STIPULATION
~ against - DISCONTINUING ACTION
WITH PREJUDICE
PRASANNA GOONEWARDENA,

Defendant.

 

X F&G Acct. No. MS50000060674
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
Plaintiff's attorney and the Defendant pro se, that whereas no party hereto is an infant,
inconipetent petson for whom a committee has. been appointed or conservator, and no person not
a party has an interest in the subject matter of the action, the above entitled action be, and the

same hereby is discontinued with prejudice, without costs-to either party as against the other.

Release of Claims: The parties release and discharge one another together with their
respective heirs, beneficiaries, current and former predecessors, successors, parents, affiliates,
subsidiaries, and all of the aforementioned’s respective agents, employees, officers, directors,
shareholders, attorneys (Forster & Garbus, LLP) collection agencies, credit reporting agencies
and vendors (the “Releasees”) from all claims of any kind (including any claims for damages,
interest, fees and/or attorney's fees): that they may have with respect to the student loan that was

- issued to Defendant bearing account number 1729/002-001000. The parties further agree that
they will not file any claims, complaints, affidavits, arbitrations or proceedings with any
reguiatory or administrative agency with respect to the matters released in this Stipulation

against any of the aforementioned, and any such claims, complaints. affidavits, arbitrations or

. Page 1 of 2

 
Case 1:18-cv-00029-ST Document 41 Filed 09/18/20 Page 28 of 31 PagelD #: 559

proceedings fited prior to the execution of this Stipulation shell promptly be dismissed or
withdrawn, This Stipulation is intended to resolve forever the entire disagreement between the
parties, with respect to the aforementioned account.

Dated: Commack, New York
August 3 |_, 2020.

 

 

Prasanna Prasanna Goonewardena
Defendant Pro Se Forster he Leecvus, LLP
24734A 77th Cres, Apt A Attomeys for Plaintiff
Bellerose, NY 11426-1880 60 Motor Parkway
(718) 343-4473 P.O. Box 9030
Commack, New York 11725
(631) 393-9400

ay MAILE A GARE 2, PMR

 

Page 2 of 2
Case 1:18-cv-00029-ST Document 41 Filed 09/18/20 Page 29 of 31 PagelD #: 560

EXHIBIT F

 
CIVIL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS
X Index No, 040760/12

 

NATIONAL COLLEGAITE STUDENT LOAN
TRUST 2007-1, A DELAWARE STATUTORY

TRUST(S),
Plaintiff,
STIPULATION |
~ against - DISCONTINUING ACTION
WITH PREJUDICE
PRASANNA GOONEWARDENA,
Defendant.

X F&G Acct. No. MS40000060675

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
Plaintiff's attorney arid the Defendant pro se. that whereas no party hereto is an infant,
incompetent person for whom a committee has been appointed. or conservator, and no person not
a party has an interest in the subject matter of the action, the above entitled action be, and the

- game hereby is discontinued with prejudice, without costs to either party as against the other.

This stipulation may be filed without further notice with the Clerk of the Court.

Release of Claims: The parties release and discharge one another together with their
respective heirs, beneficiaries, current and former predecessors, successors, parents, affiliates,
subsidiaries, and ail of the aforementioned’s respective agents, emplayees. officers, directors,
shareholders, attorneys (Forster & Garbus, LLP) collection agencies, credit reporting agencies
and vendors (the “Releasees”) from all claims of any kind (including any claims for damages,
interest, fees and/or attorney's fees) that they may have with respect to the student loan that was
issued to Defendant bearing account number (729/001-001000. The parties further agree that
they will not file any claims, complaints, affidavits, arbitrations or proceedings with any

regulatory or administrative agency with respect to the matters released in this Stipulation

Page 1 of 2

 
against any of the aforementioned, and any such claims, complaints, affidavits, arbitrations or
proceedings filed prior to the execution of this Stipulation shall promptly be dismissed or
withdrawn, This Stipulation is intended to resolve forever the entire disagreement between the

parties, with respect to the aforementioned account.

Dated: Commack, New York
August 3 |, 2020.

  

 

Forster & Garbus, LLP.
‘By: A By: JV (fp Ke

Prasanna Goonewardena a
Defendant Pro Se Forster & Garbus, LLP
24734A 77th Cres, Apt A Attorneys for Plaintiff
Bellerose, NY {1426-1880 60 Motor Parkway
(718) 343-4473 P.O. Box 9030

Commack, New York 11725

(631) 393-9400

 

Page 2 of 2
